Citation Nr: 0908449	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-35 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for recurrent renal calculi, status-post nephrostomy 
and nephrolithotomy.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for Guillian-Barre 
Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1959 to August 
1960.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 decision of the 
RO that denied a disability rating in excess of 10 percent 
for service-connected recurrent renal calculi, status-post 
nephrostomy and nephrolithotomy.  The Veteran timely 
appealed.

These matters also came to the Board on appeal from a 
February 2006 decision of the RO that denied compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for Guillian-Barre Syndrome.  The Veteran timely appealed.

In April 2006, the Veteran testified during a hearing before 
RO personnel.

In August 2007, the Board remanded the matters for additional 
development.  At a September 2007 hearing before the 
undersigned at the RO, the Veteran submitted additional 
evidence and waived initial consideration of the evidence by 
the RO.  

In July 2008, the Board requested an advisory medical opinion 
from an independent medical expert.  In November 2008, the 
Board furnished a copy of the opinion to the Veteran and his 
representative, affording a 60-day period for response.  A 
timely response was received from the Veteran's 
representative in January 2009.  38 C.F.R. § 20.903.

Correspondence received from the Veteran in February 2009 is 
referred to the RO for appropriate action.  38 C.F.R. 
§ 20.1304.
 
FINDINGS OF FACT

1.  The competent evidence of record is against a finding 
that the Veteran had additional disability, including 
Guillian-Barre Syndrome, that was proximately caused by any 
error in judgment, carelessness, negligence, or similar 
instance of fault on the part of VA, or an event that was not 
reasonably foreseeable as a result of VA medical or surgical 
treatment.

2.  The veteran's recurrent renal calculi, status-post 
nephrostomy and nephrolithotomy, are shown to be stable and 
asymptomatic on medication; recurrent stone formation, 
frequent attacks of colic that require catheter drainage, or 
renal dysfunction are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for Guillian-Barre Syndrome 
are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2008). 

2.  The criteria for a disability rating in excess of 10 
percent for recurrent renal calculi, status-post nephrostomy 
and nephrolithotomy, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115a, 
4.115b, Diagnostic Codes 7509, 7510 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through January 2005, July 2005, January 2006, and March 2006 
letters, the RO or VA's Appeals Management Center (AMC) 
notified the Veteran of the legal criteria governing claims 
of entitlement to an increased disability rating, and for 
compensation benefits under 38 U.S.C.A. § 1151.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the Veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The Veteran 
was provided with correspondence regarding what was needed to 
support his claim in January 2005.  Specifically, he was told 
to submit evidence of physical and clinical findings, results 
of laboratory tests, and individual statements from those 
with knowledge and/or personal observations who could 
describe the manner in which his disability had worsened.  
The November 2006 supplemental statement of the case (SSOC) 
also listed each applicable diagnostic code and disability 
rating for renal or voiding dysfunctions, which the veteran 
reasonably could be expected to understand to support his 
claim.

During the September 2007 hearing, the Veteran described the 
effects that his recurrent renal calculi, status-post 
nephrostomy and nephrolithotomy, were having on his 
activities of daily living; he no longer worked.  The Veteran 
has also been represented by a Veterans' Service Organization 
throughout this appeal.  Accordingly, any notice error is not 
prejudicial because the Veteran has demonstrated actual 
knowledge of the information that is necessary to support the 
claim.  Hence, the notice deficiencies do not affect the 
essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran specifically waived RO consideration of the 
additional evidence submitted following the September 2007 
hearing; hence, no re-adjudication followed and no additional 
SSOC was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Compensation Pursuant to 38 U.S.C.A. § 1151 

Under current provisions of 38 U.S.C.A. § 1151, compensation 
shall be awarded for a Veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service-connected.  A qualifying disability is 
one which is not the result of a Veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by VA, and the proximate cause of 
the disability is carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the Veteran's 
condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
Veteran's additional disability.  38 C.F.R. § 3.361(c)(1); 
see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

Guillian-Barre Syndrome 

Records reflect that the Veteran underwent skin biopsies in 
June 2004 at a VA hospital.  The lesions were located on the 
Veteran's right forehead, right ear, left mid ear, left 
inferior ear, right upper back, and right mid back.  There 
were no complications during the procedure.

The Veteran was hospitalized later in June 2004 for weakness, 
following episodes of diarrhea, vomiting, and nausea.  
Records reflect that other family members were affected with 
similar symptoms.  At the time of admission, there were no 
complaints of symptoms pertaining to the skin biopsies.  On 
examination, erythema of the biopsy sites was noted, but 
there was no evidence of infection.  Subsequent evaluation by 
a neurologist was consistent with a presumptive diagnosis of 
Guillian-Barre Syndrome.  The Veteran was found to have 
positive campylobacter jejuni titers.  The Veteran was 
started on plasma exchanges, and had a prolonged course of 
treatment and inpatient therapy.  

The report of a January 2005 VA examination reflects that the 
Veteran made some progress in physical therapy, albeit his 
overall functioning remained poor.  Records primarily reflect 
indwelling catheterization throughout his period of 
hospitalization and rehabilitation.  He continued to undergo 
rehabilitation from weakness, secondary to Guillian-Barre 
Syndrome.

The report of a February 2006 VA examination reflects that 
the Veteran required hospitalization and extended nursing 
care with rehabilitation for several months.

The Veteran contends that he incurred additional disability, 
including Guillian-Barre Syndrome, as a result of VA medical 
or surgical treatment.

In July 2005, VA received a statement from the Veteran's 
treating physician, Philip E. Negus, M.D.  It indicates that 
the Veteran had extensive dermatologic surgery at a VA 
hospital, which was followed by ten days of vomiting and 
diarrhea.  Dr. Negus indicated that the Veteran was found to 
have a campylobacter infection that was the likely cause for 
his Guillian-Barre Syndrome.  Dr. Negus opined that it was 
certainly likely that the Veteran got these bacteria at the 
VA when he had extensive dermatologic surgery in June 2004.  
Dr. Negus indicated that there was no way to prove 
definitively one way or the other.  Since then, Dr. Negus has 
indicated that the Veteran became totally disabled from his 
illness that had its onset in 2004.

There is no indication that Dr. Negus reviewed the complete 
claims file.  Specifically, he described the skin biopsies as 
extensive skin surgery.  He did not cite to any medical 
treatise or refer to his area of medical specialization.  
This opinion is of limited probative value.  

In September 2007, the veteran testified that he was very 
healthy when he went in for VA surgery in June 2004, and that 
a few days later he developed and became a very sick man.  
During the hearing, the Veteran submitted a medical article 
which indicated that symptoms of Guillian-Barre Syndrome 
generally began about five days to three weeks after a mild 
infection, surgery, or an immunization.

The Board finds that the medical article submitted by the 
Veteran pertains to the topic of Guillian-Barre Syndrome in 
general.  The article is insufficient to establish causation 
between this Veteran's current Guillian-Barre Syndrome and 
his VA surgery in June 2004.  

In October 2008, VA received an independent medical opinion 
from Ghazala Hayat, M.D., of the Neuromuscular Service of the 
Department of Neurology and Psychiatry, at the St. Louis 
University School of Medicine.  Dr. Hayat reviewed the 
Veteran's claims file, and noted that the Veteran had 
campylobacter jejuni.  Campylobacter jejuni is not caused by 
skin infection, and there was no evidence of skin biopsy 
infection.  Dr. Hayat also noted that while surgical 
procedures can be the antecedent event, there is no way to 
predict which procedure and patients will develop Guillian-
Barre Syndrome.  Dr. Hayat did not find any evidence of 
negligence or carelessness, or lack of proper skills or 
judgment in performing the skin biopsies that the Veteran 
received at a VA facility in June 


2004.  Dr. Hayat opined that the Guillian-Barre Syndrome was 
not related to the dermatological procedures.  Two medical 
articles were provided that further supported his opinion.
    
When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

Here, Dr. Hayat reviewed the entire claims file, including 
records of the June 2004 skin procedures.  He pointed out 
that there was no evidence of skin biopsy infection.  It was 
concluded that the Guillian-Barre Syndrome was not related to 
the dermatological procedures.  Moreover, there is also no 
evidence of negligence or carelessness, or lack of proper 
skills or judgment in performing the skin biopsies in June 
2004.  He cited to medical treatise evidence in support of 
his conclusions.  This opinion is factually accurate, fully 
articulated, and contains sound reasoning.  Therefore, 
Dr. Hayat's opinion is afforded significant probative value.  

The competent evidence weighs against a finding of any 
additional disability, including Guillian-Barre Syndrome, 
related to improper care or an unforeseen event related to VA 
medical or surgical treatment in June 2004.  It was not 
suggested that performing the skin biopsies or any other 
treatment by VA medical staff was inappropriate or that 
Guillian-Barre Syndrome was an unforeseen circumstance of 
such treatment.  


III.  Increased Disability Rating

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Service connection has been established for recurrent renal 
calculi, status-post nephrostomy and nephrolithotomy, 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7510 pertaining to ureterolithiasis.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Only the predominant 
area of dysfunction is to be considered for rating purposes 
to avoid violating the rule against the pyramiding of 
disabilities.  38 C.F.R. §§ 4.14, 4.115a.  

Pursuant to Diagnostic Code 7510, ureterolithiasis is to be 
rated as hydronephrosis, except for recurrent stone 
reformation requiring one or more of the following: diet 
therapy; drug therapy; or invasive or non-invasive procedures 
more than two times per year.  38 C.F.R. § 4.115b, Diagnostic 
Code 7510.  

Pursuant to Diagnostic Code 7509, a 10 percent rating is 
warranted for hydronephrosis where the evidence shows only an 
occasional attack of colic, not 
infected and not requiring catheter drainage. A 20 percent 
evaluation is 
warranted for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent evaluation requires frequent attacks 
of colic with infection (pyonephrosis), kidney function 
impaired.  Severe hydronephrosis is rated as renal 
dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 7509.

The Board notes that neither service connection nor 
compensation pursuant to 38 U.S.C.A. § 1151 has been awarded 
for the Veteran's Guillian-Barre Syndrome.  As such, the 
symptoms attributable to this nonservice-connected disability 
may not be considered in the evaluation of the service-
connected recurrent renal calculi, status-post nephrostomy 
and nephrolithotomy.  38 C.F.R. § 4.14.  Specifically, the 
report of VA examination in February 2006 associates the 
Veteran's urinary retention, incontinence, and urinary tract 
infections to his Guillian-Barre Syndrome.

In this case, the Veteran testified that he continued to take 
medication for treatment of his kidney stones, which has 
helped to eliminate the problem.  The February 2006 examiner 
noted multiple kidney stones in the past, and that the 
Veteran has been stable and asymptomatic since 1985.  Hence, 
the evidence does not reflect recurrent stone formation, or 
frequent attacks of colic that require catheter drainage to 
warrant an increased disability rating either under 
Diagnostic Code 7510 or 7509.  Nor is there evidence of renal 
dysfunction.  

As noted above, the Veteran's urology symptoms have primarily 
been related to his Guillian-Barre Syndrome, which is not 
service-connected.

Nor is there a showing that the Veteran's service-connected 
disability has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran is not currently working, and there 
is no evidence of recent hospitalizations pertaining to the 
service-connected disability.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 10 percent for service-
connected recurrent renal calculi, status-post nephrostomy 
and nephrolithotomy.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2008).

ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for Guillian-Barre Syndrome 
is denied.

An increased rating for recurrent renal calculi, status-post 
nephrostomy and nephrolithotomy, is denied.



____________________________________________
THOMAS J. DANNAHER
.Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


